DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP 2001199350 A) in view of Sadakata et al. (USPub 2005/0193855).
	With respect to claim 1, Suzuki et al. disclose a steering shaft (16) to which a steering wheel (11) is connected; a steering jacket (12-14) configured to rotatably support the steering shaft on an inner side; and an actuator (Fig 4B) configured to adjust lengths of the steering shaft and the steering jacket, wherein the steering jacket includes a first jacket member (13) and a second jacket member (12) in this order from a side proximal to the steering wheel (Fig 4A), and the first jacket member and the second jacket member overlap each other such that the steering jacket is extendable and retractable in an axial direction, and wherein the actuator is connected to an extension bracket (51) that is attached to an outer surface of the first jacket member (via 53) and extends toward the front of the vehicle body (Fig 4A), so as to extend and retract the first jacket member with respect to the second jacket member ([0048] of attached translation). Suzuki et al. disclose that the second jacket member (12) is fixed to the vehicle body but do not disclose a top bracket attached to a vehicle body wherein the steering jacket is held by the top bracket. Sadakata et al., however, disclose the use of attaching a second jacket (21) to the vehicle body (30) using a top bracket (22).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Suzuki et al. in view of the teachings of Sadakata et al. to attach the second jacket to the vehicle body via a bracket, since it was old and well known in the art that integral or separate bracket means are used to fix steering columns to the vehicle body to provide a secure and reliable placement of the steering wheel for use. 
	With respect to claim 2, wherein the extension bracket is attached to an outer surface of the first jacket member on the side proximal to the steering wheel and extends toward the front of the vehicle body (Fig 4A).

	With respect to claim 4, wherein the actuator is provided between the first jacket member and the second jacket member, and a motor of the actuator is fixed to the second jacket member (Fig 4A).
With respect to claim 5, wherein the second jacket member includes a guide portion (52) 
configured to guide movement of the extension bracket.
	With respect to claim 6, wherein the guide portion holds the extension bracket so as to prevent rotation and movement in a radial direction of the extension bracket with respect to an axis of the electrically adjustable steering column (Fig 4A).
	With respect to claim 9, wherein the extension bracket extends in the axial direction at a position offset from a straight line connecting a coupling point between the actuator and the top bracket or between the actuator and the second jacket member and a coupling point between the actuator and the extension bracket (Fig 4A).
	With respect to claim 10, wherein the steering shaft includes a first shaft member (16c) and a second shaft member (16b) in this order from the side proximal to the steering wheel, and the first shaft member and the second shaft member overlap each other such that the steering shaft is extendable and retractable in an axial direction.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/24/2022